Citation Nr: 1715462	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of fibrocystic disease of the breasts.

2.  Entitlement to service connection for ear infections, to include chronic otitis media, chronic mastoiditis, pain and nausea, as secondary to service-connected old perforated tympanic membrane.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1975 to July 1978, with periods of service in the Naval Reserve from October 1973 to August 1975 and from July 1978 to August 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Previously, in a February 2004 rating decision on appeal, the RO denied a petition to reopen service connection for residuals of fibrocystic disease of the breasts.  An RO hearing was held on this matter in July 2006.  Upon initial consideration of this claim in February 2008, the Board revisited the matter, based upon receipt of relevant service department records.  See 38 C.F.R. § 3.156(c) (2016).  The Board proceeded to remand the underlying claim for service connection on its merits for additional development of the evidence, and then ordered still further development pursuant to an October 2008 remand.

In April 2010, the RO denied a petition to reopen service connection for chronic otitis media with claimed mastoiditis, which the Veteran also contested.

In January 2012, the Board reopened and remanded the issue of service connection for chronic otitis media with mastoiditis.  The Board also remanded the issue of service connection for residuals of fibrocystic disease of the breasts.

In July 2014 and March 2015, the Board again remanded both issues for further development.

In November 2015 and April 2016, the Board sought medical expert opinions from the Veterans Health Administration (VHA) to address the etiology of fibrocystic breast disease.  Such opinions were provided in January and October 2016 and are associated with the claims file.  Both issues are once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the extent fibrocystic disease of the breasts may be considered a disability for VA purposes, it clearly and unmistakably preexisted active service and clearly and unmistakably was not aggravated by such service.  It is not shown to be otherwise related to service.

2.  The evidence is evenly balanced as to whether ear infections are proximately due to or the result of service-connected perforated tympanic membrane.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for residuals of fibrocystic disease of the breasts have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, ear infections are secondary to service-connected perforated tympanic membrane.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claim for fibrocystic breast disease, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate her claim on multiple occasions including in December 2003, March 2006, and August 2009.  Notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain has been provided.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order and the Board finds that there has been substantial compliance with the Board's February 2008, October 2008, January 2012, July 2014, and March 2015 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  VA etiological opinions were obtained in November 2008 and April 2015, and expert opinions from VHA were obtained in January 2016 and October 2016.  As described in further detail below, the opinions presently before the Board adequately address the Veteran's contentions and the question of the nature and etiology of fibrocystic breast disease.

The Board has thoroughly reviewed all the evidence in the claims file, which is ample, and although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Fibrocystic Breast Disease

The Veteran contends that fibrocystic breast disease was aggravated during service.  Specifically, she alleges that the progress of her service-connected fibroid tumors of the uterus demonstrates that the fibrocystic breast disease was aggravated during service because both can be the result of hormonal changes.  In other words, she claims that both disorders resulted from the same underlying processes - not that her service-connected uterine disorder caused or aggravated fibrocystic breast disease.

The Veteran was first noted to have fibrocystic changes of the breasts at a June 1975 physical for the U.S. Naval Reserve, about two months prior to entering active duty.  Thereafter, at a September 1977 reenlistment examination, the examiner noted a normal chest, including breasts, and no significant defects.  An April 1978 service treatment record indicates that at a gynecological visit, the Veteran's breasts were found to be without lesions.  At a June 1978 separation examination, the Veteran reported a prior history of being treated for "a female disorder" and "tumor/growth/cancer/cyst" but related this to her uterine condition only.  The examiner noted a normal chest, including breasts.

Post-service, at a September 1978 examination, the Veteran reported a history of breast problems.  She was noted to have no discomfort, no discharge from the nipples but that she had some nodules in both breasts.  There were no signs of inflammation noted in any of the breasts and there was no undue dissimilarity in the size noted in both breasts.  No skin changes were noted.  The diagnosis was bilateral breast nodules.

In a July 2006 statement, "R.B.T." reported that he had known the Veteran since 1979 and he recalled, based on their intimate relationship at that time, that she had developed symptoms of fibrocystic breast disease.

At the July 2006 hearing, the Veteran reported that she believed that because her uterine problems and her breast problems occurred at the same time, her fibrocystic breast disease may have been caused by the same disease process as the service-connected uterine disorder.

In November 2008, the VA examiner opined that the Veteran's fibrocystic disease of the breasts in and of itself did not appear to have worsened beyond its natural progression during service.  The examiner reasoned that while mild fibrocystic changes of the breasts were noted in 1975, two entries in 1977 showed normal breast examinations without evidence of breast disease and in 1978 a breast examination showed no masses.  In April 2015, the author of the November 2008 opinion again concluded that fibrocystic disease of the breasts had not been aggravated during service but did not offer a clear medical rationale.

In a January 2016 VHA opinion, an M.D. concluded that he agreed with the November 2008 and April 2015 opinions because he there was "little evidence to suggest any service connectivity of fibrocystic disease of the breast."  While the condition was present before active duty, there was no mechanism to explain any aggravation of the condition through military service.  He reasoned that although it is true that both the uterus and breasts are subject to the influence of hormonal changes, the two organs do not necessarily respond identically and service connectivity for one condition does not by itself imply a basis for service connection for the other organ system.

In an October 2016 VHA opinion, a different VA examiner, also an M.D., concluded, following a review of the claims file, that her medical opinion regarding fibrocystic disease of the breast was well summarized by a prior VA policy providing that fibrocystic disease of the breast is not a pathologic condition but a physiologic (i.e. normal and nonpathologic) finding occurring in about two-thirds of women.  While a fibrocystic breast condition can be painful, it is a common non-disabling condition that does not lead to cancer, and is not a precursor to other long term disabling breast conditions.  She further noted that 1) fibrocystic breast disease is very common, 2) it is neither a cancer nor a pre-cancer, 3) it is most common between the ages 25 to 50, 4) it is rare after menopause and 5) it can be cyclic and influenced by hormones.  Accordingly, as to whether the condition preexisted service, she stated that in her expert medical opinion, the notation of mild fibrocystic breast disease appearing on the June 1975 examination was insufficient to make such a diagnosis because such a label was not adequately addressed by physical examination alone and the physician could have easily said "lumpy breasts" which is not a diagnosis nor an abnormality in a 34 year old woman.

As to the Veteran's contention that the same hormone changes that caused her uterine disorder in service caused her fibrocystic breast disease, the examiner stated that fibrocystic breast disease and uterine fibroids are two conditions that are not the same and that each has no cause or effect on the other.  While it was true that the Veteran had documented uterine bleeding during service resulting in fibroids, the service treatment records do not document her hormone levels during this time and therefore it is hard to determine what effect, if any, the military service had on her hormone levels.  She added, however, that there was no documentation of breast complaints in the subjective areas of the history examination and that no breast pain or nipple discharge or other symptoms were ever documented.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d at 1096; 38 U.S.C.A. § 1153 (West 2014).

Initially, the Board finds that fibrocystic breast disease clearly and unmistakably preexisted active service.  The June 1975 U.S. Naval Reserve physical, which took place about two months prior to entering active duty, clearly documents fibrocystic breast disease.  While the October 2016 examiner appears to have found this an insufficient basis to render a diagnosis, that conclusion appears to be based on the assumption that fibrocystic breast disease is not a disease or disability per se.  Hence, to the extent fibrocystic disease of the breasts may be considered a disability for VA purposes, it clearly and unmistakably preexisted active service.

The second question is whether the fibrocystic breast disease clearly and unmistakably was not aggravated by such service.  The October 2016 examiner concluded, in her expert medical opinion, that even assuming fibrocystic breast disease had preexisted her active duty, as VA had previously determined, it had not been aggravated during service because normal breasts had been noted during the subsequent period of active duty service.  Moreover, although her uterine disorder had manifested during service, that condition was separate and distinct from her fibrocystic breast disease.  There was no cause and effect relationship between the two, and while her hormone levels had not been documented, there was no evidence of breast or nipple complaints in the service treatment records.

The October 2016 VHA opinion was provided by an M.D. based on her review of the claims file and is supported by and thorough and detailed rationale that is consistent with the evidence of record.  The examiner there considered the Veteran's specific contentions and addressed them by applying pertinent medical principles to the specific facts of this case.  Accordingly, the Board affords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To the extent the examiner failed to fully support each and every aspect of any of her conclusions, it is clear that she had a complete understanding of the Veteran's contentions and the pertinent evidence.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Indeed, regarding the conclusion that fibrocystic breast disease had not been aggravated during service, the September 1977 reenlistment examination revealed normal breasts, the April 1978 service treatment record indicated breasts without lesions, and at the June 1978 separation examination, the Veteran denied any history relating to her breasts and the examiner noted normal breasts.

Moreover, although the January 2016 VHA opinion was not as thorough as the October 2016 VHA opinion, the examiner there, also an M.D., rendered his conclusion following a review of the claims file, addressed the Veteran's contentions, including that the uterine disorder appearing in service was evidence that the fibrocystic disorder had been aggravated in service, and supported his conclusion with an accurate, albeit brief, rationale based on the evidence of record.  Accordingly, while not as probative as the October 2016 VHA opinion, this opinion adds weight to those conclusions.  Similarly, while the November 2008 and April 2015 opinions were not supported by clear medical rationale, both were offered by the same VA physician following a review of the claims file and, as such, further add at least some additional weight against the claim.

Significantly, the Veteran has submitted no contrary opinion other than her statements regarding the nature and etiology of fibrocystic breast disease which are lay statements that relate her current fibrocystic breast disease to her period of active duty.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide such an opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether an opinion regarding aggravation of fibrocystic breast disease could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the nature and cause of fibrocystic breast disease is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain and/or lumpy breasts, the question of the cause of that pain or any lumps present are not an observable facts.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the nature and cause of her fibrocystic breast disease are not competent evidence.  To the extent she is competent to report an increase in breast pain and/or breast lumpiness during service, the Board finds the credibility of any such statement outweighed by the findings of normal breasts appearing in the service treatment records.

Moreover, R.B.T., as a lay person, is similarly not competent to render a medical opinion regarding nature and cause of her fibrocystic breast disease and whether it was aggravated during service.  While R.B.T would be competent to report on observations regarding the Veteran's breasts, the Board finds that his reports are generally undermined by the fact that the time period during which he claims to have known the Veteran took place after her period of active duty service.  To the extent his statements may be considered credible, the Board finds them outweighed by the more probative evidence to the contrary.

In sum, the competent and most probative evidence of record is the October 2016 VHA opinion, which is bolstered by the added weight of the remaining opinions that draw essentially the same conclusions.  The October 2016 examiner considered all the evidence of record, provided adequate rationales for her conclusions, and added the weight of medical knowledge which adds to the probative value.  While the Veteran is competent to report pain and lumpiness in her breasts, the Board finds that the VHA examiner's interpretation of the evidence of record regarding whether there was aggravation during service to be entitled to more weight than the Veteran's lay assessment.

Finally, the Board notes that the October's 2016 conclusion that fibrocystic breast disease is a physiologic finding and not a disability is consistent with guidance appearing in the current version of the VA Adjudication Procedure Manual which provides that although fibrocystic breast disease is termed a "disease" it is actually a physiologic finding that is generally acute and transient and, as such, service connection is not routinely awarded for fibrocystic breast disease.  See M-21-1, III.iv.4.I.4.d (2016).  The Board acknowledges that service connection for fibrocystic breast disease may be awarded for associated pathologies if service treatment records show fibrocystic breasts and medical evidence shows continuous symptoms and/or nexus to subsequent post-service excision of persistent lumps or thickening.  See id.  While the Veteran has had a number of breast surgeries including a mastectomy and surgeries for breast implants, here again, as discussed above, the preponderance of the most probative evidence shows that fibrocystic breast disease pre-existed service and was not aggravated in service, or is not otherwise related to service.

Hence, for the reasons discussed above, the Board finds that the Veteran's fibrocystic breast disease clearly and unmistakably pre-existed active service and clearly and unmistakably was not aggravated during active service.  Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

Ear Infection

The Veteran also claims service connection for ear infections, including chronic otitis and/or chronic mastoiditis with pain and nausea, as secondary to tympanic membrane perforation.  Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2016).

The evidence shows that in an August 2009 letter, a private M.D., "Dr. D.E.M.," indicated that the Veteran has chronic mastoiditis.  An August 2009 treatment record from the same doctor shows an assessment of chronic mastoiditis.  The Veteran has therefore met the current disability requirement.  She is also service-connected for old perforated tympanic membrane.  Hence, the dispositive issue in this case is whether her ear infections are secondary to her old perforated tympanic membrane.  For the following reasons, the Board finds that they are.

In a July 2003 letter, a VA flight surgeon wrote that as an Air Force physician and active flight surgeon, the Veteran's reported history, which included a ruptured eardrum, was consistent with long-term complications including recurrent ear infections and hearing difficulties.  The surgeon noted, however, that his opinion was based on the Veteran's self-reported history.

At an October 2003 VA examination, the Veteran reported episodes of pain, nausea and balance problems.  On examination she had a thin membrane with scarring consistent with an old tympanic membrane perforation but at that time the there was no pathology visible on examination.  An October 2008 CT scan did show thickening in the mastoid air cells, likely due to past infection.  The examiner concluded that while the tympanic membrane had been perforated in service, the current conditions, such as they were, were not at least as likely as not due to her service.

In a July 2006 letter, a private M.D. noted that the Veteran had a history of a ruptured tympanic membrane and mastoiditis and that she periodically had episodes of otitis externa or vertigo - inner ear infection - over the past several years, which periodically interfered with her ability to travel.

In January 2007, another VA examiner found that upon examination the Veteran had no evidence of any current ear disease.  The examiner opined that the while the Veteran did rupture her tympanic membrane during service, her current symptoms were likely unrelated to the rupture.

In the August 2009 correspondence, Dr. D.E.M., a private physician, stated that he had recently seen the Veteran and she continued to have pain in the left ear and face all of the time.  The physician noted a past history of perforated eardrum as well as chronic mastoiditis, and stated he had looked at a recent CAT scan which corroborated this.  The physician then indicated that, in his opinion, it was at least as likely as not related to prior perforation and chronic mastoiditis.

In March 2015, the Board remanded the appeal for a VA opinion and the examiner was to specifically comment on the October 2003 CT scan showing mastoiditis and address the July 2003 flight surgeon opinion and August 2009 private opinion from D.E.M.  In June 2015, a VA examiner opined that chronic otitis media with claimed mastoiditis, pain and nausea had not been caused by service-connected old perforated tympanic membrane.  While the examiner stated that his review of the 2007 CT scan indicated that the Veteran did not have chronic otitis media, chronic mastoiditis or any other chronic ear disease, he noted that he could not find the October 2003 CT scan.  He did not specifically comment on the July 2003 or August 2009 opinions.

Based on the above and with reasonable doubt resolved in favor of the Veteran, the Board finds that ear infections are secondary to service-connected perforated tympanic membrane.  While the opinion provided by the August 2009 physician appears to have been provided without prior review of the claims file, the dispositive issue in this case is the relationship between the service-connected perforated tympanic membrane and subsequent ear infections and related symptoms.  As such, the Board does not find that that fact weighs as heavily against the opinion.  Since the author of the August 2009 opinion was a physician, he has sufficient medical education, training and experience to render such an opinion and since he had treated the Veteran in the past, he was familiar with her condition.  Further, reliance on the reported history of the Veteran does not render an opinion inadequate unless that history is inaccurate. The Board does not find anything in the history reported by the Veteran at that time that is inaccurate. The July 2003 letter from the flight surgeon that recurrent ear infections are consistent with a history of a ruptured eardrum adds additional support to the August 2009 physician's conclusion.  Although the June 2015 VA examiner provided a negative opinion, he did not review the October 2003 CT scan showing mastoiditis, and he did not specifically address the July 2003 flight surgeon opinion or the August 2009 private opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Similarly, both the October 2003 and January 2007 VA examiners based their negative opinions in large part on the premise that the Veteran had no current ear disorder which, again, appears to be inconsistent with the evidence of record.  These factors weigh against the probative value of the negative opinions.  Id.

In sum, therefore, the factors weighing against the negative VA opinions and the factors bolstering the positive private opinions result in the evidence being approximately evenly balanced as to whether ear infections are secondary to service-connected perforated tympanic membrane.  The Veteran is therefore entitled to the benefit of the doubt and service connection for ear infections and associated symptoms is warranted on a secondary basis.  38 U.S.C.A. § 5107.  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  The appeal is granted.


ORDER

Entitlement to service connection for residuals of fibrocystic disease of the breasts is denied.

Entitlement to service connection for ear infections as secondary to service-connected perforated tympanic membrane is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


